Title: To Benjamin Franklin from Jonathan Williams, Jr., 30 September 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes Sept. 30. 1780.
I have received a Letter from Mr DeSegray at St Malo of which I send inclosed a Copy. You will see by it the Difficulties that will attend the Transportation of the Saltpetre; That relative to Mr Schweighauser I have obviated by desiring him to write & relinquish his Pretentions, which he has promised in consequence of a Discharge from you which I have engaged he shall receive by return of Post; notwithstanding the Difficulties Mr DeSegray mentions the Salt Petre must come by Land to L’orient or we must renounce the Expectation of getting it out in the Breton, for it is almost certain Loss to send it by Sea, & it will not do to wait for it if the Winds should not be favourable for its coming round. The only Thing we can do will be to persuade the Farmers to dispence with the formalitys of leading the Bags & to grant a Permit to transport as if it belonged to the King, which would save, Time & Expence; but as I much Doubt the Success of the application & as I know you do not like to ask Favours of these People, I hardly think it worth the Pains; But if you could persuade Mr de Sartine to take the 100 Tons of Salt petre at St Malo & deliver the same Quantity from the Salt petre Works at L’orient, it would be an excellent arrangement, & I should think he would not refuse it, for as St Malo & L’orient are at nearly the same Distance from Brest, the Kings Salt Petre in either of this Ports is nearly the same thing as to convenience; If however this cannot be done immediately I think the best Way is to determine on having the Salt Petre transported to L’orient in spight of all Expence & Difficulty, and for this Purpose I request you to give immediate Orders as you may decide.
Capt Samson is returned without doing anything, & no Letters are yet come to hand from Holland about him so I do not know what he is to do: We sometimes laugh at the foolish & Extravagant Ideas of the French who go to america to make themselves, Generals or Senators & who expect to find Riches only for the Trouble of gathering them; but I think the laugh may be turned on our Borrowers of Money, for one would suppose they thought this Country paved with Gold & Silver and that they had only to send out a Ship to bring home a load of it.— The Portuguese Capitaine who was taken by Capt Samson is trying to get him into a Law Suit but I believe I shall prevent it by having the matter refered to the Portuguese Ambassador & you, who are in my Opinion the only Persons who have a Right to interfere.
Mr Schweighauser is getting the Arms ready to send round to L’orient agreeable to my Desire.
I am ever with the greatest Respect Dear & hond Sir Yours dutifully & affectionately
Jona Williams J
 
Notation: J Williams Sept 30 1780
